EXHIBIT 10.1 AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS (this “Amendment”) is entered into as of the 30th day of March, 2010, by and among VALENCE TECHNOLOGY, INC., a Delaware corporation, having an address at 12303 Technology Boulevard, Suite 950, Austin, Texas 78727 (“Borrower”), CARL E. BERG, an individual, having an address at 10050 Bandley Drive, Cupertino, California 95014 (“Guarantor”) and iSTAR TARA LLC, a Delaware limited liability company and successor in interest to SFT I, INC., a Delaware corporation, having an address at 1114 Avenue of the Americas,New York, New York 10036 (the “Lender”). RECITALS: A.Borrower, Lender and Guarantor have previously executed a Loan and Security Agreement dated as of July 13, 2005 (as the same has been amended from time to time, “Loan Agreement”) under which Lender agreed to advance Twenty Million and No/100 Dollars ($20,000,000.00) (the “Loan”) for working capital and other general corporate purposes. B.Repayment of the Loan was secured by that certain Unconditional Secured Guaranty dated as of July 13, 2005, and executed and delivered by Guarantor to Lender (the “Guaranty”). Repayment of the obligations evidenced by the Guaranty was collateralized pursuant to the certain Security Agreement, Pledge and Assignment dated as of July 13, 2005, and executed and delivered by Guarantor to Lender (the “Pledge Agreement”). C.The Loan is scheduled to mature on July 13, 2010 and Borrower wishes such maturity to be extended. D.All capitalized terms, unless defined herein, shall have the same meanings as are set forth in the Loan Agreement. AGREEMENT: NOW, THEREFORE, in consideration of their mutual agreements and covenants and other valuable consideration, the parties agree as follows: 1.Section 1.1 of the Loan Agreement is amended by deleting the defined terms “Maturity Date” and “Warrant” in their entirety, and substituting the following defined terms in their place and stead: “Maturity Date” means February 13, 2011, or such earlier date that the Loan is prepaid in full or accelerated. “Warrant” means, collectively, (i) that certain Warrant to Purchase Common Stock dated as of July 13, 2005 and issued by Borrower to Lender with respect to 600,000 shares of Common Stock in Borrower, and (ii) that certain Warrant to Purchase Common Stock dated as of March 30, 2010, and issued by Borrower to Lender with respect to 115,000 shares of Common Stock in Borrower (the “2010 Warrants”). 1 2.Section 2.3 of the Loan Agreement is hereby deleted in its entirety, and the following is substituted in its place and stead: Payments. Commencing with the Payment Date occurring on August 10, 2005, Borrower shall pay to Lender interest on the outstanding principal amount of the Loan accrued from and including the Closing or immediately preceding Payment Date, as the case may be, to, but not including, the Payment Date on which such interest payment is to be made.Further, commencing on the Payment Date in July 2010 and on each Payment Date through and including the Payment Date in January 2011, Borrower shall make a principal payment equal to $1,000,000.A balloon payment sufficient to pay all Obligations in full shall be payable on the Maturity Date. 3.Section 2.4(B) of the Loan Agreement is hereby deleted in its entirety, and the following is substituted in its place and stead: (B)Maturity.The outstanding principal balance of the Loan, all accrued and unpaid interest thereon and all other sums owing to Lender pursuant to the Loan Documents shall be due and payable on the Maturity Date. 4.Schedule 11.5 of the
